Title: To Thomas Jefferson from D’Anterroches, 3 May 1789
From: Anterroches, Joseph Louis, Chevalier d’
To: Jefferson, Thomas


Puydarnat, 3 May 1789. Introduces “Mr. Paul Cahierre an intimate friend of mine, who is sailing for america (where he hath resided for sometime already).” He was a merchant at Rouen and Paris for many years: “having taken a fancy for our Continant, [he] is going with his Lady to settle there.” As they are going to “Elizabeth Town and New york, be so kind as to deliver the letters” sent previously and Cahierre will “take that trouble upon himself.”
